Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 2, the language “”an adhesive layer” appears. However the applicant is advised that this is not a different adhesive layer from that defined in claim 1. It is suggested to avoid any confusion that “an” be changed to --the--.
In claim 20, there is some question as to when the adhesive article is in a substantially planar state across the width of the opening. Note that the size of the gap can change as the opening is a dynamic joint as disclosed. Given that the 
In claim 21, the applicant recites that two attachment areas are substantially parallel and then recites that the “adhesive article is substantially parallel over the width of the opening”, however it failed to recite what the adhesive article was parallel with. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 8-11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilz et al (US 2011/0113709) for the same reasons as expressed in paragraph 3 of the Office action dated October 16, 2020 with the following added for emphasis.

With regard to claim 10, it should be noted that in Pilz et al the adhesive article was clearly disposed over a gap so that the intumescent material was between a fire at the gap and the substrate 16 which carried the intumescent material thereon inasmuch as it was disposed over the gap in a like manner to that of applicant’s adhesive article.
With respect to claim 19, the applicant is advised that there was adhesive on the tape 16 disposed on either side of the intumescent material. Additionally, there is NO requirement that the adhesive article include adhesive on the exposed surface of the intumescent material (see paragraph [0035] where it expressed that said adhesive “may” be present. The language “consisting essentially of” is an attempt exclude the adhesive which “may” be present, however it is not clear whether such language even excludes said adhesive because it is not clear how inclusion of such adhesive would affect the basic and novel characteristics of the claimed invention (see MPEP 2111.03 III). 
With respect to claim 20, the applicant is advised that the reference suggested that one would have disposed the adhesive article of Pilz et al over a gap where the two attachment surfaces were parallel with one another as described with respect to Figure 9 therein. It should be noted that given that the disclosure never recited what was meant by “substantially planar” (the scope of the same) that Pilz clearly included covering the gap with a substantially planar adhesive article over the opening in Figure 9. Additionally, in Figure 8, the adhesive article is disposed over the opening in a substantially planar state. It should also be noted that because the gap spacing can change in Figure 9 (i.e. it is a dynamic joint like applicant’s) there is likely a time when the gap is expanded that the adhesive article drawn therein is “substantially planar” with the parallel attachment surfaces. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilz et al (US 2011/0113709) for the same reasons as expressed in paragraph 5 of the Office action dated 10-16-20.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilz et al (US 2011/0113709) in view of either one of Simon et al (US 9151042), Japanese Patent 2011-52448 or PCT WO 2014/125838.
The reference to Pilz et al is discussed in detail above and applicant is referred to this and previous discussions of the reference for a complete discussion of the same. The gap which is provided with the firestop in Pilz is a gap between two pieces of drywall for example (see Figure 9) and there is no “penetrating object” within the gap. However, providing a firestop for an opening in a wall or floor wherein the opening includes a through penetration and a penetrating object was well understood by the ordinary artisan as expressed by any one of Simon et al (US 9151042), Japanese Patent 2011-52448 or PCT WO 2014/125838. More specifically, Simon taught as depicted in figure 1 the intumescent material 6 filled the gap through which the pipe 6 was disposed in order to provide a firestop in the gap between the wall components and a pipe at the gap. Each one of Japanese Patent ‘448 and PCT ‘838 taught that one would have applied a firestop sheet material in a gap between wall components wherein the wall component had a through penetration and a penetrating object disposed through the through penetration. As it was typical in a wall construction to not only have gaps but also have objected penetrating through said gaps wherein one would have applied the tape of Pilz et al over the gap between the opening and the penetrating member in the gap as such an arrangement for a firestop was well understood as evidenced by any one of Simon et al (US 9151042), Japanese Patent 2011-52448 or PCT WO 2014/125838.
Claims 1, 4-11, 14, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilz et al (US 2011/0113709) in view of Landin et al (US 5765332) for the same reasons as expressed in paragraph 6 of the Office action dated October 16, 2020.
Applicant is additionally referred to the discussion above regarding Pilz et al. additionally as it pertains to claim 21, it should be understood from Landin et al that the joint in Pilz et al was in fact a “dynamic joint” and additionally that as addressed above, the adhesive element of Pilz et al would have been disposed over the gap between the two parallel attachment areas. It should be noted that given that applicant provided no description of what the exact scope of “substantially parallel” was in the description in the specification, the disposing of the tape of Pilz et al over the gap is deemed to satisfy “substantially parallel” within the scope and meaning of the term. It should additionally be noted that the joint was dynamic and that the attachment areas move toward and away from each other dependent upon conditions and as such the adhesive article would have been planar and parallel at some point of the expansion/contraction of the joint. Lastly, note that the reference to Pilz et al suggested that the adhesive article would have been planar over the gap as envisioned with respect to Figure 8. 
Response to Arguments
Applicant's arguments filed January 18, 2021 have been fully considered but they are not persuasive.
The applicant mischaracterized the reference to Pilz et al in the remarks and took the position that there was only adhesive on the underside of the intumescent material between that and the liner. As noted above, this adhesive may be present (meaning it doesn’t have to be present). It should be noted that the reference taught that the tape 16 was a poly tape bearing adhesive across its face and having the intumescent material attached thereto. Additionally the adhesive clearly spanned the entire major surface of the tape so as to retain the liner on the tape along the edges of the tape and to facilitate bonding of the tape bearing the centrally disposed intumescent material onto the structures and over the gap between the same. When reading the reference as a whole it is quite evident that the tape had adhesive extending over the tape component 16 adjacent to the liner layer and that this adhesive was used to secure the intumescent material to the tape in the central region of the same. As noted above, how trying to exclude the adhesive between the intumescent and the liner which “may” be present by using the language “consisting essentially of” alters the basic and novel characteristics of the adhesive element. Additionally, with regard to the “framing” of the intumescent material, it should be noted that on either side of the intumescent material one provided a support bearing adhesive. This “frames” the intumescent material on either side thereof. It should be noted that the claim does NOT require the entire perimeter be enclosed with adhesive about the entire perimeter of the intumescent material. The argument relating to the “framing” is therefore not commensurate in scope with the claims. 
With regard to disposing the adhesive element such that the intumescent material was between a fire and the support surface of the intumescent material, it should be noted that the reference to Pilz clearly disposed the tape as a firestop element and the intumescent material was disposed in the same position and orientation as that claimed by applicant. One would have understood that the adhesive component was attached such that the intumescent material was in fact disposed over the gap and disposed so that the same faced where a fire might be present and between the fire and the supporting substrate of the intumescent material. 
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746